Judgment, Supreme Court, Bronx County (Alfred J. Callahan, J.), entered on November 22, 1982, which denied and dismissed petitioner’s petition which, inter alia, sought reinstatement with back pay, is affirmed, without costs. It is undisputed that when petitioner was *632terminated she was a probationary employee assigned to respondent Bronx Developmental Services facility of the New York State Office of Mental Retardation and Developmental Disabilities. Her job title was mental hygiene therapy aide trainee, grade 7. The petitioner was given written notice of her termination by letter, dated February 28, 1982, which, in pertinent part, stated: “After careful consideration we feel that your performance as a probationary employee at this Center does not meet the standards which are necessary for permanent appointment to your job title.” It is hornbook law that “[s]ince petitioner was still on probation, she was subject to dismissal without the necessity of filing charges and conducting a hearing if the determination to dismiss her was made in good faith” (Matter ofMatsa v Wallach, 42 AD2d 1004, 1005, affd 34 NY2d 891). We find that this record supports the conclusion that respondent acted in good faith in discharging her. Concur — Murphy, P. J., Kupferman and Ross, JJ.